DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui et al. (JP 2018100341A), English machine translation of record relied upon.

Regarding claim 1, Usui meets the claimed wash fluid for use in an inkjet recording apparatus, (aqueous cleaning solution [0037]) comprising: water, (aqueous [0037]) a coconut oil fatty acid surfactant, (Coconut Oil fatty amide propyl Betaine [0047]) an organic deliquescent agent, (deliquescent agent 1,3-bis(2-hydroxylethyl)-5,5-dimethyl-2,4-imidazolidinedione, see [0038])  a polyhydric alcohol, (sorbitol or trimethylolpropane, [0038], Usui teaches using two different deliquescent agents [0038]) and a basic inorganic compound, (basic liquid [0028]) wherein the polyhydric alcohol is an alkanediol, the coconut oil fatty acid surfactant (Coconut Oil fatty amide propyl Betaine [0047]) is contained in an amount of at least 0.01% by mass and no greater than 3.00% by mass, (0.10 to 5% by mass [0048]) and the organic deliquescent agent is contained in an amount of at least 0.10% by mass and no greater than 30.00% by mass. (0.5 to 5.0% weight deliquescent agent [0044]) 

Regarding claim 2, Usui meets the claimed, wherein the coconut oil fatty acid surfactant includes at least one of coconut oil fatty acid amidopropyl betaine, (Coconut Oil fatty amide propyl Betaine [0047]) coconut oil fatty acid methyl taurine sodium, N-coconut oil fatty acid acryl-L-glutamic acid trethanolamine, and coconut oil fatty acid diethanolamide.

Regarding claim 3, Usui meets the claimed, wherein the organic deliquescent agent includes 1,3 -bis(2-hvdroxyethyl)-5,5-dimethvlimidazolidine-2,4-dione. (deliquescent agent 1,3-bis(2-hydroxylethyl)-5,5-dimethyl-2,4-imidazolidinedione, see [0038])  

Regarding claim 5, Usui meets the claimed, wherein the basic inorganic compound includes at least one of sodium hydroxide and potassium hydroxide. (basic liquid [0028]) an aqueous sodium hydroxide solution required for neutralization of resin A was added d to the vessel [0113]) 

Regarding claim 6, Usui meets the claimed image formation method comprising: ejecting an ink toward a recording medium from an ejection surface of a recording head; (ejecting ink [0064]) supplying a wash fluid to the ejection surface; (cleaning solution is applied [0066]) discharging the ink from the ejection surface by pressure application; and wiping the ejecti on surface, (wiping with sponge [0066]) wherein the wash fluid is the wash fluid according to claim 1. (cleaning solution [0066], see rejection of claim 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (JP 2018100341A), English machine translation of record relied upon.
Regarding claim 4, Usui teaches  sorbitol or trimethylolpropane, [0038] but does not teach wherein the alkanediol is an alkanediol having a carbon number of at least 1 and no greater than 6.
Usui teaches 1,3-butanediol or 1,5-pentanediol [0088], which are 4 and 5 carbon number alkanediols, respectively, as a moisturizer ingredient in ink.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the 1,3-butanediol or 1,5-pentanediol of the ink of Usui in combination with the cleaning solution of Usui because the alkendiols serve as a humectant, so that volatilization of the liquid component from the water-based ink can be suppressed, so that the viscosity of the water-based ink can be stabilized, see [0088].

(s) 1,2, and 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Sai et al. (US 2019/0344569).

Regarding claim 1, Sai meets the claimed wash fluid for use in an inkjet recording apparatus, (cleaning liquid for inkjet printer [0013]) comprising: water, (water [0041]) a coconut oil fatty acid surfactant, (coconut oil fatty acid amide propyldimethylaminoacetic acid betaine [0054]) an organic deliquescent agent, (butyl diglycol [0044])  a polyhydric alcohol, (1,2-hexanediol, [0049]) and a basic inorganic compound, (sodium hydroxide, [0059]) wherein the polyhydric alcohol is an alkanediol, (1,2-hexanediol, [0049]).
Sai does not explicitly teach the coconut oil fatty acid surfactant is contained in an amount of at least 0.01% by mass and no greater than 3.00% by mass, and the organic deliquescent agent is contained in an amount of at least 0.10% by mass and no greater than 30.00% by mass. 
Sai teaches surfactants [0079]-[0085] to be 0.5% in Table 1 and organic solvent butyl diglycol to be 10% in Table 1, and 05 to 10% in [0045]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the surfactant and organic solvent amounts in Table 1 of Sai as the amount for a single composition because it results in an effective cleaning liquid with no solid matter after cleaning, see Table 3. 

Regarding claim 2, Sai meets the claimed, wherein the coconut oil fatty acid surfactant includes at least one of coconut oil fatty acid amidopropyl betaine, (coconut oil fatty acid amide propyldimethylaminoacetic acid betaine [0054]) coconut oil fatty acid methyl taurine sodium, 

Regarding claim 4, Sai meets the claimed wherein the alkanediol is an alkanediol having a carbon number of at least 1 and no greater than 6.(1,2-hexanediol, [0049]).

Regarding claim 5, Sai meets the claimed, wherein the basic inorganic compound includes at least one of sodium hydroxide and potassium hydroxide. (sodium hydroxide, [0059])

Regarding claim 6, Sai meets the claimed image formation method comprising: ejecting an ink toward a recording medium from an ejection surface of a recording head; (cleaning liquid for inkjet printer [0013], used to clean nozzles after printing [0069]-[0070])  supplying a wash fluid to the ejection surface; ([0070]) discharging the ink from the ejection surface by pressure application; and wiping the ejection surface, (Sai teaches applying to a sponger and/or ejection of cleaning liquid from a nozzle [0070]) wherein the wash fluid is the wash fluid according to claim 1. (see rejection of claim 1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744